Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 and 09/08/2020 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 34 contains the typographical error “pickupor” in the second sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ . . . (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger. receiving a trip order from a passenger; . . . ”  at the sixth through third to last lines of Claim 1.  It is unclear as to whether or not the period after “passenger” is intended to end the claim limitation or incorporate the language which follows into the claim, as a semicolon would. Further examination of Claim 1 herein will be based on interpreting the sixth through third to last lines of Claim 1 as stating “ . . . (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger; receiving a trip order from a passenger; . . . .”
Claim 3, recites the limitation “ . . . the income level of the passenger” at the end of Claim 3. There is insufficient antecedent basis for “the income level of the passenger” at the end of Claim 3 because “an income level” has not been defined. Further examination of Claim 3 herein will be based on interpreting the end of Claim 3 as stating, “ . . . an income level of the passenger.”
Claim 4, which depends upon Claim 3, recites the limitation “obtaining the dictionary comprising the mapping of each of the plurality of names to a gender of the plurality genders comprises: obtaining a frequency of each of the plurality of genders for each of the plurality of names . . .” at the first through fourth lines of Claim 4. Claim 3 recites the limitation “obtaining a dictionary comprising a mapping of each of a plurality of names to a gender of a plurality of genders and a frequency of each of the plurality of genders for each of the plurality of names;” at the fifth through seventh line of Claim 3. It is unclear whether “the dictionary comprising the mapping of each of the plurality of names to a gender of the plurality genders” in Claim 4 is referring to “a dictionary comprising a mapping of each of a plurality of names to a gender of a plurality of genders and a frequency of each of the plurality of genders for each of the plurality of names” in Claim 3. If so, it is unclear whether “a frequency of each of the plurality of genders for each of the plurality of names” of Claim 4 is referring to “a frequency of each of the plurality of genders for each of the plurality of names” of Claim 3. If so, “obtaining a frequency of each of the plurality of genders for each of the plurality of names” does not further limit the claim because this limitation is already apart of the limitation of “obtaining the dictionary.” Additionally, Claim 4 recites the limitation “generating the mapping of each of the plurality of names to a gender of the plurality of genders having a highest frequency of the frequencies of all genders of the plurality of genders” at the last two lines of Claim 4. Claim 3 recites the limitation “obtaining a dictionary comprising a mapping of each of a plurality of names to a gender of a plurality of genders and . . . ” at the fifth and sixth line of Claim 3. It is unclear whether “the mapping” of Claim 4 refers to “a mapping” of Claim 3 because the language which follows each “mapping” differs. If intended to be the same, it is unclear how the system can obtain “a mapping” and also generate that “mapping.” Therefore, further examination of Claim 4, will be based on interpreting Claim 4, in its entirety, as stating, “The system of claim 3, wherein obtaining the dictionary comprises: generating a final mapping of each of the plurality of names to a gender of the plurality of genders having a highest frequency of the frequencies of all genders of the plurality of genders.”
Claim 5 recites the limitation “. . . determining the dictionary comprises the mapping of the name of the passenger to a gender of the plurality of genders.” in the last two lines of Claim 5.  It is unclear as to the meaning of “determining the dictionary” because “a dictionary” is defined in Claim 3, which Claim 5 depends upon, as comprising information (i.e. a “mapping” and “frequency”) “obtain[ed]” by the “system.” Therefore, it is unclear as to the “determining” of “the dictionary,” which has already been “obtain[ed].” Further examination of Claim 5 herein will be based on interpreting the last two lines of Claim 5 as stating, “. . . determining if the dictionary comprises the mapping of the name of the passenger to a gender of the plurality of genders.”
Claim 16 recites the limitation “The system of claim 14, determining the second possible gender of the passenger based on the identification number information of the passenger . . . ” in the first two lines of Claim 16.  It is unclear as to whether “determining the second possible gender of the passenger based on the identification number information of the passenger” is referring to “determining a second possible gender of the passenger based on the identification number information of the passenger” in Claim 14. Further examination of Claim 16 herein will be based on interpreting the last two lines of Claim 5 as stating, “ The system of claim 14, wherein determining . . . .”
Claim 17 recites the limitation “. . . a fourth possible gender provided a driver of the ridesharing platform . . . ” in the third and second to last lines of Claim 17.  It is unclear as to the meaning of “a fourth possible gender provided a driver of the ridesharing platform” because the grammatic connection between “a fourth possible gender” and “a driver” is unknown. Further examination of Claim 17 herein will be based on interpreting the third and second to last lines of Claim 17 as stating, " . . . a fourth possible gender provided by a driver of the ridesharing platform . . ."
Claim 20 recites the limitation “ . . . receiving a trip order for the passenger; determining a gender of the passenger based on: if the dictionary comprises the mapping of a name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders, else, (ii) the frequency of each of the plurality of genders of each of one or more names of the plurality of names within a threshold distance of the name of the passenger; and determining a decision for the trip order based on the gender of the passenger.” There is insufficient antecedent basis for each of the six mentions of “the passenger” in the fifth through ninth, eleventh and last lines of Claim 20 because “a passenger” has not been defined. Further examination of Claim 20 herein will be based on interpreting the fifth line of Claim 20 as stating, “receiving a trip order for a passenger.”
Claims 2, 6-15, 18, and 19 are rejected by virtue of their dependence on the claims discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claims 1 and 3 and dependent Claim 13 recites a “system [for ridesharing, the system] comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:”
“[generating or obtaining] a dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders from a frequency of each of the plurality of genders for each of the plurality of names[, the plurality of names comprises names used as first names or middle names];”
“receiving a name of a passenger[ provided by the passenger during registration with a ridesharing platform];” and
“determining a gender of the passenger based on:”
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders,”
“else, (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger.”
 “receiving a [new] trip order from a passenger;”
“[determining a risk for the trip order based on the gender of the passenger];” and
“determining a decision for the trip order based on [the risk of the trip order or the income level of the passenger]”
organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Independent Claims 1, 3, and 13 recites an abstract idea.
STEP 2A PRONG 2
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “processors” and “memory” amounts to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim 20  has been given the full two-prong analysis including analyzing the limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. The elements and limitations of Claim 20 fails to establish claims that are not an abstract idea because the elements and limitations of Claim 20 comprise that of the abstract idea of Claims 1 and 3 discussed above. Claim 20 fails to claim any additional elements beyond the abstract idea (i.e. structure, such as a computer) which could integrate the abstract idea into a practical application. Because no additional elements, and therefore no potentially inventive concepts, are claimed, Claim 20, as a whole, does not amount to significantly more than an abstract idea. Therefore, Claim 20 fails the Subject Matter Eligibility Test and is consequently rejected under 35 U.S.C. 101.
Dependent Claims 2, 9, and 19 provide further limitations on Claims 1 and 3, which include that “the passenger provided no specific gender information during registration with the ridesharing platform” (Claims 2 and 19) and “the threshold distance comprises a threshold edit distance” (Claim 9). 
Dependent Claims 2, 9, and 19, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 2, 9, and 19 fail to establish claims that are not an abstract idea because the Claims 1 and 3 of (1) receiving passenger information and (2) determining a gender. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the receiving passenger information and determining a gender performing of Claims 1 and 3 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claims 1 and 3. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2, 9, and 19 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 4-8 have additional elements to, and further limitations of, the elements and limitations disclosed in Claim 3, which include that: 
“obtaining the dictionary . . .” further comprises “obtaining a frequency of each of the plurality of genders for each of the plurality of names; and generating the mapping of each of the plurality of names to a gender of the plurality of genders having a highest frequency of the frequencies of all genders of the plurality of genders.” (Claim 4); 
“the instructions . . . cause the system to perform” “determining the dictionary comprises the mapping of the name of the passenger to a gender of the plurality of genders” (Claim 5
“determining the first possible gender . . .” further comprises “identifying one or more names of the plurality of names within the threshold distance of the name of the passenger; for each gender of the plurality of genders, determining a sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger; and determining the first possible gender of the passenger based on, for each gender of the plurality of genders, the sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Claim 6);
“determining the first possible gender . . . for each gender . . .” further comprises “for each gender of the plurality of genders, determining a fraction of the one or more names of the plurality of names within the threshold distance of the name of the passenger having the gender; and determining the first possible gender of the passenger based on the gender of the plurality of genders having a biggest fraction of the fractions of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Claim 7); and
“determining the first possible gender . . . for each gender . . .” further comprises “determining the gender of the passenger based on the gender of the plurality of genders having a biggest sum of the sums of the frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Claim 8).
Dependent Claims 4-8 have been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. The further limitation of Claims 4-8 over Claim 3 fails to establish claims that are not an abstract idea because the further limitation limits: (1) that the “obtaining the dictionary” includes “obtaining a frequency [of genders and names]” and “generating a mapping [of the frequency of each gender to each name]”, (2) that ““determining the dictionary” includes “mapping [the passenger’s name to a gender]”, (3) that Claim 7 ), or “biggest sum of the sums of the frequencies” (Claim 8); merely limit: (1) information of Claim 3 in type or composition (i.e. the frequency, mapping, and the similar names), or (2) the determination of the passenger’s gender of Claim 3 in type of mathematical process (i.e. the summing of frequency or calculating of fractions). Limiting type or composition of information or mathematical formula only further limits the abstract idea of Claim 3.
The additional element of Claims 4-8 over Claim 3 fails to establish claims that are not an abstract idea because the elements merely further perform “determining,” “identifying,” “mapping,” “obtaining,” and “generating” data on the generic computer hardware of Claim 3 (discussed above). The organization of the additional elements and further limitations of Claims 4-8 over Claim 3 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claim 3. Additionally, performing the abstract ideas of Claim 3 as recited in each of the elements and limitations of Claims 4-8, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 3. Therefore, Claims 4-8 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 4-8 fail to establish that the claims provide an inventive concept, just as in Claim 3. Therefore, Claims 4-8 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 10-12 have additional elements to, and further limitations of, the elements and limitations disclosed in Claim 3
“each of the one or more names of the plurality of names within the threshold distance of the name of the passenger [(i.e. “similar names”)] is transformable to the name of the passenger using one or more operations comprising an insertion, a deletion, a substitution, [a] combination thereof,[ or a transposition (Claim 11),] and wherein a number of the one or more operations is at most the threshold distance” (Claim 10) and
“the instructions . . . cause the system to perform” “converting one or more characters of the name of the passenger to a language of the dictionary from another language” (Claim 12)
Dependent Claims 10-12 have been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. The further limitation of Claims 10-12 over Claim 3 fails to establish claims that are not an abstract idea because the further limitation limits the similar names of Claim 3 to being transformable to the passenger and the threshold distance of Claim 3 to being quantified as one or more operations. Each of these limitations merely further limits the abstract ideas (i.e. the similar names and the threshold distance) of Claim 3. The additional element of Claims 10-12 over Claim 3 fails to establish claims that are not an abstract idea because the element merely converts a character from one language to another on the generic computer hardware of Claim 3 (discussed above). The organization of the additional elements and further limitations of Claims 10-12 over Claim 3 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claim 3. Additionally, performing the abstract ideas of Claim 3 as recited in each of the elements and limitations of Claims 10-12, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 3. Therefore, Claims 10-12 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary Claims 10-12 fail to establish that the claims provide an inventive concept, just as in Claim 3. Therefore, Claims 10-12 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 14-18 have elements and limitations beyond the elements and limitations disclosed in Claim 13, which include that: 
The instructions . . . cause the system to perform” 
“receiving identification number information of the passenger[, comprising ‘a state identification number, a national identification number, a passport number, a credit card number, or a combination thereof’ (Claim 15)] provided by the passenger during registration with the ridesharing platform” (Claim 14);
“determining a second possible gender of the passenger based on the identification number information of the passenger [by ‘receiving the second possible gender of the passenger from a service provider’ (Claim 16)]” (Claim 14);
“determining a gender of the passenger based on the first possible gender of the passenger and the second possible gender of the passenger” (Claim 14);
“updating the gender of the passenger based on a third possible gender provided by a customer service representative of the ridesharing platform, a fourth possible gender provided a driver of the ridesharing platform, a fifth possible gender provided by the passenger in a survey, or a combination thereof” (Claim 17);
“receiving a sixth possible gender of the passenger provided by the passenger during registration with the ridesharing platform” (Claim 18
“determining a gender of the passenger based on the first possible gender of the passenger and the sixth possible gender of the passenger” (Claim 18)
Dependent Claims 14-18 have been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. The further limitation of Claims 14-18 over Claim 13 fails to establish claims that are not an abstract idea because the further limitation limits (1) “identification number information” of Claim 13 to certain types and to be provided during registration and (2) the “[Nth] possible gender,” equivalent to the possible gender of Claim 3, to being received from, or provided by, a service provider, a customer service representative, or the passenger in a survey or during registration. The additional elements of Claims 14-18 over Claim 13 fails to establish claims that are not an abstract idea because the elements merely multiplies the number of “possible gender[s]” of Claim 13 (i.e. a “second,” “third,” “fourth,” “fifth,” and “sixth”) that the “determin[ation of] a gender” of Claim 13 is based on, all of which is performed on the generic computer hardware of Claim 13 (discussed above). The organization of the additional elements and further limitations of Claims 14-18 over Claim 13 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claim 13. Additionally, performing the abstract ideas of Claim 13 as recited in each of the elements and limitations of Claims 14-18, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 13. Therefore, Claims 14-18 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 14-18 fail to establish that the claims provide an inventive concept, Claim 13. Therefore, Claims 14-18 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20180342034A1 ("Kislovskiy") in view of US20150204684A1 (“Rostamian”) and  US20170371958A1 ("Ganjam" later granted as US10311092B2).
Regarding independent Claim 20, Kislovskiy teaches a “method comprising:”
“receiving a trip order for the passenger” (Paragraph 171) and
“determining a decision for the trip order based on [non-trip risk]” (Paragraph 175 shows determining “non-trip risk” value corresponding to a transport request. Paragraph 170 defines “non-trip risk” as comprising “any quantifiable risk external to the actual traversal of the vehicle from the initial location to the destination.”). 
Kislovskiy does not teach that the “method compris[es]:”
“obtaining a dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders and a frequency of each of the plurality of genders for each of the plurality of names” and 
“determining a gender of the passenger based on:”
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders,”
“else, (ii) the frequency of each of the plurality of genders of each of one or more names of the plurality of names within a threshold distance of the name of the passenger;” and
“determining a decision for the trip order based on the gender of the passenger.”
Rostamian teaches a “method comprising:”
“determining a decision for the trip order based on the gender of the passenger” (Paragraphs 37-38 shows that passengers can be filtered based on gender.).
Ganjam teaches a “method comprising:”
“obtaining a dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders and a frequency of each of the plurality of genders for each of the plurality of names” (Paragraph 71 showing the generation of a probabilistic database (“PD”) “based on associations between a latent attribute identifier,” like gender, and a “class value,” like a first name, in “corporal data,” like a dictionary, “in order to identify a latent attribute value,” like male. See also, Paragraph 64 and 59, table 508 in Fig. 5 and element 408 in Fig. 4.) and 
“determining a gender of the passenger based on:” (Paragraph 60 shows predicting gender based on data. See also, table 508 in Fig. 5 and element 408 in Fig. 4.)
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders,” (Paragraph 62 shows predicting gender based on information available locally.)
“else, (ii) the frequency of each of the plurality of genders of each of one or more names of the plurality of names within a threshold distance of the name of the passenger” (Paragraph 72 shows that tail data 522 in Fig. 5 is used to correct misspelling  for “a token that does not appear in the corporal data.” Paragraphs 75-76 show the generation and use of a probabilistic database (“PD”) to determine a “latent attribute value,” like male, when the “attribute identifier,” like gender, is known. Paragraph 63 shows the use of an “edit distance” as a confidence metric.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rostamian with Kislovskiy because Kislovskiy teaches making a ridesharing determination based on “non-trip” factors (Paragraphs 170-175), just as Rostamian teaches making a ridesharing determination based on the “non-trip” factor of user profile information, including gender (Paragraphs 37-38). Thus, combining Rostamian with Kislovskiy furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ganjam with Kislovskiy because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), such as gender, which includes the information which Ganjam can predict (Paragraph 60). Thus, combining Ganjam with Kislovskiy furthers the interest taught in Kislovskiy
Regarding independent Claim 1, Kislovskiy teaches a “system [for ridesharing, the system] comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:” (Claim 1)
“receiving a trip order from a passenger;” (Paragraph 171)
“determining a risk for the trip order based on [non-trip risk]” (Paragraph 175 shows determining “non-trip risk” value corresponding to a transport request. Paragraph 170 defines “non-trip risk” as comprising “any quantifiable risk external to the actual traversal of the vehicle from the initial location to the destination.”); and
“determining a decision for the trip order based on the risk of the trip order” (Paragraph 175 shows determining “non-trip risk” value corresponding to a transport request. Paragraph 170 defines “non-trip risk” as comprising “any quantifiable risk external to the actual traversal of the vehicle from the initial location to the destination.”).
Kislovskiy does not teach that “the system perform[s]:”
“generating a dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders from a frequency of each of the plurality of genders for each of the plurality of names, the plurality of names comprises names used as first names or middle names;”
“receiving a name of a passenger provided by the passenger during registration with a ridesharing platform;” and
“determining a gender of the passenger based on:”
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders,”
“else, (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger;” and
“determining a risk for the trip order based on the gender of the passenger.”
Rostamian teaches a “system [for ridesharing, the system] comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:”
“receiving a name of a passenger provided by the passenger during registration with a ridesharing platform” (Paragraph 31 shows the registration of rider information. Paragraph 44 shows rider information includes the name.) and
determining a [decision for the trip order] based on the gender of the passenger” (Paragraphs 37-38 shows that passengers can be filtered based on gender.).
Ganjam teaches a “system for ridesharing, the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:” (Claim 12)
“generating dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders from a frequency of each of the plurality of genders for each of the plurality of names, the plurality of names comprises names used as first names or middle names” (Paragraph 71 showing the generation of a probabilistic database (“PD”) “based on associations between a latent attribute identifier,” like gender, and a “class value,” like a first name, in “corporal data,” like a dictionary, “in order to identify a latent attribute value,” like male. See also, Paragraph 64 and 59, table 508 in Fig. 5 and element 408 in Fig. 4.) and
“determining a gender of the passenger based on:” (Paragraph 60 shows predicting gender based on data. See also, table 508 in Fig. 5 and element 408 in Fig. 4.)
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders” (Paragraph 62 shows predicting gender based on information available locally.),
“else, (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger” (Paragraph 72 shows that tail data 522 in Fig. 5 is used to correct misspelling  for “a token that does not appear in the corporal data.” Paragraphs 75-76 show the generation and use of a probabilistic database (“PD”) to determine a “latent attribute value,” like male, when the “attribute identifier,” like gender, is known. Paragraph 63 shows the use of an “edit distance” as a confidence metric.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rostamian with Kislovskiy because Kislovskiy teaches making a ridesharing determination based on “non-trip” factors (Paragraphs 170-175), just as Rostamian teaches making a ridesharing determination based on the “non-trip” factor of user profile information, including gender (Paragraphs 37-38). Thus, combining Rostamian with Kislovskiy furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ganjam with Kislovskiy because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), such as gender, which includes the information which Ganjam can predict (Paragraph 60). Thus, combining Ganjam with Kislovskiy furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding dependent Claim 2, Kislovskiy, in view of Rostamian and Ganjam, teaches the “system of claim 1” as described above. Ganjam further teaches that “the passenger provided no specific gender information during registration with the ridesharing platform” (Paragraph 71 shows that that the gender is a “latent,” meaning unknown, attribute).
Claims 3-5, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20180342034A1 ("Kislovskiy") in view of US20150204684A1 (“Rostamian”), US20170371958A1 ("Ganjam" later granted as US10311092B2), and US20190073676A1 (“Wang”).
Regarding independent Claim 3, Kislovskiy teaches a “system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:” (Claim 1)
“receiving a new trip order from a passenger” (Paragraph 171) and
“determining a decision for the trip order based on [non-trip risk]” (Paragraph 175 shows determining “non-trip risk” value corresponding to a transport request. Paragraph 170 defines “non-trip risk” as comprising “any quantifiable risk external to the actual traversal of the vehicle from the initial location to the destination.”).
Kislovskiy does not teach that “the system perform[s]:”
“obtaining a dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders and a frequency of each of the plurality of genders for each of the plurality of names;”
“receiving a name of a passenger;” 
“determining a gender of the passenger based on:”
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders,”
“else, (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger;” and   
“determining a decision for the new trip order based on the income level of the passenger.”
Rostamian teaches a “system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:”
“receiving a name of a passenger” (Paragraph 31 shows the registration of rider information. Paragraph 44 shows rider information includes the name.).
Ganjam teaches a “system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform” (Claim 12):
“obtaining a dictionary comprising”
“a mapping of each of a plurality of names to a gender of a plurality of genders and a frequency of each of the plurality of genders for each of the plurality of names” (Paragraph 71 showing the generation of a probabilistic database (“PD”) “based on associations between a latent attribute identifier,” like gender, and a “class value,” like a first name, in “corporal data,” like a dictionary, “in order to identify a latent attribute value,” like male. See also, Paragraph 64 and 59, table 508 in Fig. 5 and element 408 in Fig. 4.) and
“determining a gender of the passenger based on:” (Paragraph 60 shows predicting gender based on data. See also, table 508 in Fig. 5 and element 408 in Fig. 4.)
“if the dictionary comprises the mapping of the name of the passenger to a first possible gender of the plurality of genders, (i) the gender of a mapping of the name of the passenger to a gender of the plurality of genders” (Paragraph 62 shows predicting gender based on information available locally.),
“else, (ii) the frequency of each of the plurality of genders for each of one or more names of the plurality of names within a threshold distance of the name of the passenger” (Paragraph 72 shows that tail data 522 in Fig. 5 is used to correct misspelling  for “a token that does not appear in the corporal data.” Paragraphs 75-76 show the generation and use of a probabilistic database (“PD”) to determine a “latent attribute value,” like male, when the “attribute identifier,” like gender, is known. Paragraph 63 shows the use of an “edit distance” as a confidence metric.).
Wang teaches a “system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:”
“determining a decision for the new trip order based on the income level of the passenger” (Paragraph 80 shows a trustworthiness verification module. Paragraph 79 shows its use for ridesharing. Paragraph 102 shows the calculation of trustworthiness rating based on income.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rostamian with Kislovskiy because Kislovskiy teaches making a ridesharing determination based on “non-trip” factors (Paragraphs 170-175), just as Rostamian teaches making a ridesharing determination based on the “non-trip” factor of user profile information, including gender (Paragraphs 37-38). Thus, combining Rostamian with Kislovskiy furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ganjam with Kislovskiy because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), such as gender, which includes the information which Ganjam can predict (Paragraph 60). Thus, combining Ganjam with Kislovskiy furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kislovskiy because Wang teaches an enhanced user experience of a ride sharing application (Paragraph 5), which includes the ride service application of Kislovskiy (Paragraph 29). Thus, combining Wang with Kislovskiy furthers the interest taught in Wang, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 4, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above. Ganjam further teaches that “obtaining the dictionary comprising the mapping of each of the plurality of names to a gender of the plurality genders comprises:”
“obtaining a frequency of each of the plurality of genders for each of the plurality of names” (Paragraph 77 shows that the probability can be calculated based on the frequency of a token found in “corporal data,” like a dictionary); and
“generating the mapping of each of the plurality of names to a gender of the plurality of genders having a highest frequency of the frequencies of all genders of the plurality of genders” (Paragraph 92 shows that the “predicted attribute value,” like male, is the value in the probabilistic dataset (“PD”) with the highest probability.).
Regarding Claim 5, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above. Ganjam further teaches that “the instructions, when executed by the one or more processors, cause the system to perform: determining the dictionary comprises the mapping of the name of the passenger to a gender of the plurality of genders” (Paragraph 72 shows that tail data 522 in Fig. 5 is used to correct misspelling  for “a token that does not appear in the corporal data.” 
Regarding Claim 9, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above. Ganjam further teaches that “the threshold distance comprises a threshold edit distance” (Paragraph 63 shows the use of an “edit distance” as a confidence metric.).
Regarding Claim 13, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above. Rostamian further teaches that “the name of the passenger is provided by the passenger during registration with a ridesharing platform” (Paragraph 31 shows the registration of rider information. Paragraph 44 shows rider information includes the name.).
Regarding Claim 19, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above. Ganjam further teaches that “the passenger provided no specific gender information during registration with the ridesharing platform” (Paragraph 71 shows that that the gender is a “latent,” meaning unknown, attribute).
Dependent Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US20180342034A1 ("Kislovskiy") in view of US20150204684A1 (“Rostamian”), US20170371958A1 ("Ganjam" later granted as US10311092B2), US20190073676A1 (“Wang”), and US20160321247A1 ("Moussa").
Regarding Claim 6, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above.
 Ganjam
“identifying one or more names of the plurality of names within the threshold distance of the name of the passenger” (Paragraph 63 shows the use of an “edit distance” as a confidence metric.) and
“determining the first possible gender of the passenger based on, for each gender of the plurality of genders, [information] of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Paragraph 62 shows predicting gender based on information available locally. Paragraph 72 shows that tail data 522 in Fig. 5 is used to correct misspelling  for “a token that does not appear in the corporal data.” Paragraphs 75-76 show the generation and use of a probabilistic database (“PD”) to determine a “latent attribute value,” like male, when the “attribute identifier,” like gender, is known. Paragraph 63 shows the use of an “edit distance” as a confidence metric.).
Kislovskiy, Rostamian, Ganjam, and Wang, do not teach “determining the first possible gender of the passenger based on the frequency of each of the plurality of genders of each of the one or more names of the plurality of names within the threshold distance of the name of the passenger comprises:”
“for each gender of the plurality of genders, determining a sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger” and
“determining the first possible gender of the passenger based on, for each gender of the plurality of genders, the sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger.”
Moussa
“for each gender of the plurality of genders, determining a sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Paragraphs 54-55 shows summing frequencies to calculate a “certainty score” of gender and a name) and
“determining the first possible gender of the passenger based on, for each gender of the plurality of genders, the sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Paragraph 29 shows using the “certainty score” to determine a gender associated with a name).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moussa with Kislovskiy, Rostamian, Ganjam, and Wang because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), which includes the information which Moussa can predict (Abstract). Thus, combining Moussa with Kislovskiy, Rostamian, Ganjam, and Wang furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, Kislovskiy, in view of Rostamian, Ganjam, Wang, and Moussa, teaches the “system of claim 6” as described above. Moussa further teaches that “determining the first possible gender of the passenger based on, for each gender of the plurality of genders, the sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger comprises:”
“for each gender of the plurality of genders, determining a fraction of the one or more names of the plurality of names within the threshold distance of the name of the passenger having the gender” (Paragraphs 54-55 shows a fraction used to calculate a “certainty score” of gender and a name); and
“determining the first possible gender of the passenger based on the gender of the plurality of genders having a biggest fraction of the fractions of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Paragraph 29 shows using the “certainty score” to determine a gender associated with a name).
Regarding Claim 8, Kislovskiy, in view of Rostamian, Ganjam, Wang, and Moussa, teaches the “system of claim 6” as described above. Moussa further teaches that “determining the gender of the passenger based on, for each gender of the plurality of genders, the sum of frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger comprises:”
“determining the gender of the passenger based on the gender of the plurality of genders having a biggest sum of the sums of the frequencies of the one or more names of the plurality of names within the threshold distance of the name of the passenger” (Paragraphs 54-55 shows a largest sum used to calculate a “certainty score” of gender and a name. Paragraph 29 shows using the “certainty score” to determine a gender associated with a name.).
Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US20180342034A1 ("Kislovskiy") in view of US20150204684A1 (“Rostamian”), US20170371958A1 ("Ganjam" later granted as US10311092B2), US20190073676A1 (“Wang”), and US20170374093A1 ("Dhar" later granted as US10200397B2).
Regarding Claim 10, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above. Ganjam further teaches that: “each of the one or more names of the plurality of names within the threshold distance of the name of the passenger is transformable to the name of the passenger” (Paragraph 72 showing the use of a “relational theme” used to correct misspelled names. Paragraph 74 showing that the theme can be used as a constraint in generating probabilistic databases (“PD”s)). Kislovskiy, Rostamian, Ganjam, and Wang
“each of the one or more names of the plurality of names within the threshold distance of the name of the passenger is transformable to the name of the passenger using one or more operations comprising an insertion, a deletion, a substitution, or a combination thereof,” and
“a number of the one or more operations is at most the threshold distance.”
Dhar teaches that:
“each of the one or more names of the plurality of names within the threshold distance of the name of the passenger is transformable to the name of the passenger using one or more operations comprising an insertion, a deletion, a substitution, or a combination thereof,” (Paragraph 75 shows that the “transformation provider can create alternate representations by deleting a symbol from a token, exchanging a symbol of a token for a different symbol, and/or by adding a symbol.” Paragraph 20 shows translating, transliterating, or otherwise modifying. See also, Paragraphs 21 and 24) and
“a number of the one or more operations is at most the threshold distance” (Paragraph 20 showing that “edit distance is quantified by counting the minimum number of operations required to transform one token into the other” and can be based on “the Wagner-Fischer algorithm, Levensthein's algorithm, Hirschberg's algorithm, approximate string matching (e.g., Aho-Corasick algorithm), and/or the Levenshtein automata.” See also Paragraphs 21 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dhar with Kislovskiy, Rostamian, Ganjam, and Wang because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), which includes the information (i.e. gender) which is predicted by Ganjam (Paragraph 60) based on information (i.e. name) processed  by Dhar (Abstract). Thus, combining Dhar with Kislovskiy, Rostamian, Ganjam, and Wang furthers the interest taught in Kislovskiy
Regarding Claim 11, Kislovskiy, in view of Rostamian, Ganjam, Wang, and Dhar, teaches the “system of claim 10” as described above. Dhar further teaches that “the one or more operations further comprises a transposition” (Paragraph 75 shows that the “transformation provider can create alternate representations by deleting a symbol from a token, exchanging a symbol of a token for a different symbol, and/or by adding a symbol.” Paragraph 20 shows translating, transliterating, or otherwise modifying. See also, Paragraphs 21 and 24).
Regarding Claim 12, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 3” as described above.  Kislovskiy, Rostamian, Ganjam, and Wang, do not teach that “the instructions, when executed by the one or more processors, cause the system to perform: converting one or more characters of the name of the passenger to a language of the dictionary from another language.”
Dhar teaches the “converting one or more characters of the name of the passenger to a language of the dictionary from another language” (Paragraph 75 shows that the “transformation provider can create alternate representations by deleting a symbol from a token, exchanging a symbol of a token for a different symbol, and/or by adding a symbol.” Paragraph 20 shows translating, transliterating, or otherwise modifying. See also, Paragraphs 21 and 24).
Regarding Claim 14, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 13” as described above. 
Ganjam further teaches that “the instructions, when executed by the one or more processors, cause the system to perform:”
“determining a second possible gender of the passenger based on [corporal data]” (Paragraph 62 shows predicting gender based on information available locally or via a network. Paragraphs 29 and 38 showing that corporal data can include “unstructured and/or structed data”); and
“determining a gender of the passenger based on the first possible gender of the passenger and the second possible gender of the passenger” (Paragraph 60 shows predicting gender based on data containing more than one possible gender. See also, table 508 in Fig. 5 and element 408 in Fig. 4.).
Wang further teaches that “the instructions, when executed by the one or more processors, cause the system to perform:”
receiving identification number information of the passenger provided by the passenger during registration with the ridesharing platform (Paragraph 68 shows that user registration and verification includes providing a phone number and other basic identification information)
Kislovskiy, in view of Rostamian, Ganjam, and Wang do not teach that “the instructions, when executed by the one or more processors, cause the system to perform:”
 “determining a second possible gender of the passenger based on the identification number information of the passenger.” 
Dhar teaches that “[corporal data is] based on the identification number information of the passenger” (Paragraphs 38-39 show that identity information can include passport information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dhar with Kislovskiy, Rostamian, Ganjam, and Wang because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), which includes the information (i.e. gender) which is predicted by Ganjam (Paragraph 60) based on information (i.e. name) processed by Dhar (Abstract). Thus, combining Dhar with Kislovskiy, Rostamian, Ganjam, and Wang furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, Kislovskiy, in view of Rostamian, Ganjam, and Wang, and Dhar teach the “system of claim 14” as described above. Dhar teaches that “the identification number information of 
Regarding Claim 16, Kislovskiy, in view of Rostamian, Ganjam, and Wang, and Dhar teach the “system of claim 14” as described above. Ganjam further teaches that “determining the second possible gender of the passenger based on the identification number information of the passenger comprises: receiving the second possible gender of the passenger from a service provider” (Paragraph 62 shows predicting gender based on information available locally or via a network. Paragraphs 29 and 38 showing that corporal data can include “unstructured and/or structed data”).
Regarding Claim 17, Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 13” as described above. Ganjam further teaches that “the instructions, when executed by the one or more processors, cause the system to perform: updating the gender of the passenger based on a third possible gender provided by a customer service representative of the ridesharing platform, a fourth possible gender provided a driver of the ridesharing platform, a fifth possible gender provided by the passenger in a survey, or a combination thereof” (Paragraph 62 shows predicting gender based on information available locally or via a network. Paragraphs 29 and 38 showing that corporal data can include “unstructured and/or structed data”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US20180342034A1 ("Kislovskiy") in view of US20150204684A1 (“Rostamian”), US20170371958A1 ("Ganjam" later granted as US10311092B2), US20190073676A1 (“Wang”), and US20210142373A1 ("Takahara"). 
Kislovskiy, in view of Rostamian, Ganjam, and Wang, teaches the “system of claim 13” as described above. Rostamiam teaches that “the instructions, when executed by the one or more processors, cause the system to perform:” “receiving [a name] of the passenger provided by the passenger during registration with the ridesharing platform” (Paragraph 31 shows the registration of Ganjam further teaches that “the instructions, when executed by the one or more processors, cause the system to perform:” “determining a gender of the passenger based on the first possible gender of the passenger and the sixth possible gender of the passenger” (Paragraph 60 shows the prediction of a gender based on a name. Paragraph 62 shows predicting gender based on information available locally or via a network. Paragraphs 29 and 38 showing that corporal data can include “unstructured and/or structed data”). However, Kislovskiy, Rostamian, Ganjam, and Wang, do not teach that “the instructions, when executed by the one or more processors, cause the system to perform:” “receiving a sixth possible gender of the passenger provided by the passenger during registration with the ridesharing platform.”
Takahara teaches that “the instructions, when executed by the one or more processors, cause the system to perform:” “receiving a sixth possible gender of the passenger provided by the passenger during registration with the ridesharing platform” (Paragraph 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Takahara with Kislovskiy, Rostamian, Ganjam, and Wang because Kislovskiy teaches the collection of “non-trip risk” information (Paragraphs 170-175), which includes the information (i.e. gender) which Takahara collects during registration (Paragraph 85). Thus, combining Takahara with Kislovskiy, Rostamian, Ganjam, and Wang furthers the interest taught in Kislovskiy, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
KR-102226427-B1 showing system which predicts gender and age of passengers based on facial recognition.
KR-102235535-B1 showing language processing for gender determination.
“Ride Share Assault Lawsuits” showing gender motivated sexual assault is a risk for the driver, passenger, and rideshare application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628